Opinion filed January 11, 2013




                                             In The


         Eleventh Court of Appeals
                                            __________


                                     No. 11-12-00300-CV
                                          _________

                  EX PARTE CHARLES CURTISS TAYLOR, JR.


                           On Appeal from the 414th District Court

                                    McLennan County, Texas

                               Trial Court Cause No. 2011-0621-5


                            MEMORANDUM                   OPINION
       Appellant, Charles Curtiss Taylor, Jr., filed a notice of appeal from the trial court’s order
of dismissal. Appellant filed an affidavit of indigence in this court, and the district clerk filed a
timely contest. By order dated November 29, 2012, this court sustained the contest. See TEX. R.
APP. P. 20.1(h). In that order, we notified appellant that he must make arrangements to pay for
the clerk’s record and must remit to this court the $175 filing fee. We granted appellant an
extension to December 10, 2012, to do so and informed him that the failure to comply with this
court’s November 29 order could result in the dismissal of this appeal. We have received no
response to our November 29 order. As of this date, appellant has not paid the filing fee and has
not notified this court that he has made any arrangements with the district clerk to pay for the
clerk’s record. No clerk’s record has been filed in this court. We dismiss the appeal.
        Because appellant has failed to pay the required filing fee and has failed to pay or make
arrangements to pay for the clerk’s record, we dismiss the appeal. TEX. R. APP. P. 5, 37.3(b),
42.3.


                                                           PER CURIAM


January 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2